ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amendment and arguments as filed in the RCE of 21 August 2020 are acknowledged and entered.
	Claims 1-65 are canceled and new claims 66-92 entered.
	All previous rejections are withdrawn in response to the amendment and arguments filed 21 August 2020. 

Election/Restrictions
Claim 66 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 88-92, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 82-85, directed to the invention(s) of constructs where the construct is conjugated to a carrier do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, III, IV, and V as set forth in the Office action mailed on 21 March 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ARIANA HARRIS on 22 January 2021.

The application has been amended as follows: 
Claims 1-65 remain canceled as previously presented.
66. (Currently amended) A composition comprising an amount of an antibacterial construct effective to inhibit a gram negative bacterium in a subject and a n amphipathic α-helical peptide comprising a sequence selected from the group consisting of SEQ ID NO: 35 and SEQ ID NO: 36, and wherein the composition is selective for the bacterium and has low mammalian cell toxicity.
Cancel claim 67.
Claim 68 is allowed as previously presented.
Insert --further-- after “which” in claim 69.
Claim 70 is allowed as previously presented.
Cancel claim 71.
Claims 72 and 73 are allowed as previously presented.
Cancel claim 74.
Claims 75-80 are allowed as previously presented.
In claim 81, delete “, such as P9b” in line 2. 
Cancel claims 82-85.
Claims 86 and 87 are allowed as previously presented.
88. (Currently amended) A method of treating a [[bacterial]]Pseudomonas infection in a subject in need thereof, comprising administering a therapeutically effective amount of the composition of claim 66.
89. (Currently amended) A method of prolonging survival of a subject in need thereof with a [[bacterial]]Pseudomonas infection, comprising administering a therapeutically effective amount of the composition of claim 66.

Claims 91 is allowed as previously presented.
92. (Currently amended). A method of inducing selective toxicity in vivo in Pseudomonas[[a bacteria]], comprising administering to a subject in need thereof an effective amount of the composition of claim 66, thereby inducing toxicity in the [[bacteria]]Pseudomonas.

Support for the amendment to claim 66 comes from p.2-3 and 35 of the specification as originally filed. Support for the amendment to claims 88, 89, and 92 can be found on p.58 and Figure 1C of the specification as originally filed. The amendments to claims 69 and 81 are technical in nature to correct minor informalities.

Claims 66, 68-70, 72, 73, 75-81, and 86-90 and 92 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has considered Applicants’ arguments and is persuaded as to the impact of the conjugation of human lactoferrin to an amphipathic α-helical peptide with respect to antibacterial activity. The prior art does not suggest the antibacterial activity while being non-selective towards eukaryotic cells as claimed where library screening indicates a relative paucity of active conjugates as discussed in the interview of 17 August 2020. The closes prior art (see e.g. Alves et al. Biochimica et Biophysica Acta 1838:2087-2098 as cited previously) demonstrates that conjugation of amphipathic α-helical peptides to penetratin results in a compound that is cytotoxic towards eukaryotic cells, in contrast to the claimed compound, and the skilled artisan would expect substitution of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658